DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 January 2022 has been entered. 

Response to Amendment
Receipt is acknowledged of an amendment, filed 24 January 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-20 are pending.
Claims 3 are 14 amended. 
Specification and Drawings:
Amendments to the specification have been submitted.
Amendments to the drawings have not been submitted. 



Information Disclosure Statement
Receipt is acknowledged of an information disclosure statement (IDS) submitted on 24 January 2022, which has been placed of record in the file.  An initialed, signed, and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the driver retention members configured to retain the staple drivers in their fired position in combination with the driver retention members configured to retain the staple drivers in their unfired position of claims 6 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is inadequate written description of the subject matter of claims 14 and 15.  Claim 14 recites that “a motivation force is required to motivate said staple driver from said fired position toward said base of said cartridge body”; and claim 15 recites that “said motivation force is greater than said first force”.  It is noted that claim 14 has been amended to change “unfired position” to –fired position--.  The specification (at paragraph [0300]) discloses that “a smaller force is required to move the staple drivers 11600 from their unfired position toward their fired position than the force required to move the staple drivers 11600 from their unfired position toward the base of the staple cartridge 11900”.  This appears to be the opposite (fired/unfired) of what is claimed in claim 14.  Further, the language of claims 14 and 15 and of the specification appears to be inaccurate.  In particular, movement of the staple drivers from an unfired position and from a fired position toward said base is not disclosed.  A motivation force that moves a staple driver from an unfired position toward the base, and a motivation force that moves a staple driver from a fired position toward the base are not disclosed, and a person having ordinary skill in the art would not be able to make and use the invention as claimed.  Clarification is required.  While no prior art has been applied with respect to claims 14-15, this is not an indication of allowable subject matter in claims 14-15.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, 7-13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton et al. (US Patent Publ. No. 2018/0168650).
With respect to claim 1, Shelton et al. disclose a replaceable staple cartridge 640 (figure 24, [0356], lines 1-2) for use with a surgical instrument ([0297]), wherein said replaceable staple cartridge 640 comprises a cartridge body 642 (figure 24, [0356], lines 4-5), comprising a deck surface 645 (figure 24, [0356], line 5); and a base (outer shell, [0359], lines 1-3); staple cavities 644 (figure 24, [0356], line 5) defined in said cartridge body; staples 600 ([0356], line 6) removably positioned in said staple cavities 644; staple drivers 602, 603, 604 (figure 24, [0357], lines 1-2) configured to support said staples 600 in said staple cavities 644, wherein each said staple driver 602, 603, 604 is movable upwardly from an unfired position to a fired position ([0357], lines 8-14); a wedge sled ([0357], lines 8-9), wherein said wedge sled is configured to move said staple drivers from their unfired position to their fired position during a staple firing stroke ([0357], lines 8-14); and driver retention members 610 (figure 27, [0360], lines 1-13) configured to retain said staple drivers in their unfired position and releasably prevent said staple drivers from moving upwardly into their fired position prior to said wedge sled contacting said staple drivers during said staple firing stroke ([0360], lines 1-6).  Shelton et al. disclose that the retention members 610 maintain the staple drivers in their predetermined starting positions ([0360]) via a friction fit in the absence of a firing force ([0364]), until the wedge sled under a firing force overcomes the friction fit to motivate the staple drivers and deploy the staples ([0361]).  Accordingly, since Shelton et al. disclose that the retention members maintain the drivers in the unfired position (preventing movement of the staple drivers) and then permit movement (release) of the drivers, therefore the 
With respect to claim 2, Shelton et al. disclose that the driver retention members comprise windows (Annotated Figure A1) defined in the cartridge body.  Shelton et al. disclose windows in the deck surface 645 of the cartridge body 642.  Since the windows, deck surface, and driver retention members are all part of the cartridge body, the driver retention members are considered to comprise windows defined in the cartridge body.  Shelton et al. disclose all of the structural limitations of the claim.      

    PNG
    media_image1.png
    621
    794
    media_image1.png
    Greyscale

With respect to claim 4, Shelton et al. disclose that the driver retention members 610 comprise resilient tabs (figure 27, [0360], lines 1-19, [0362], lines 1-6).  Shelton et al. disclose that the driver 
With respect to claim 5, Shelton et al. disclose that the staple drivers comprise notches 605 (figures 26 and 27, [0361], lines 6-10, [0364], lines 1-25), and wherein said notches interface with said resilient tabs 610 to retain said staple drivers in their unfired position (figure 27, [0361], lines 1-14, [0364], lines 1-25).
With respect to claim 7, Shelton et al. disclose that the staple cartridge further comprises a proximal end 346 (figure 25, [0356], line 6); a distal end 347 (figure 25, [0346], line 6); and an elongate slot 343 (figure 25, [0356], line 7) extending from said proximal end toward said distal end ([0356], lines 7-8), and wherein said elongate slot defines a longitudinal axis ([0356], lines 7-8).  
With respect to claim 8, Shelton et al. disclose that each said driver retention member 610 extends into each said staple cavity 644 transverse to said longitudinal axis (figures 25 and 27, [0364], lines 8-10).  
With respect to claim 9, Shelton et al. disclose a replaceable staple cartridge 640 (figure 24, [0356], lines 1-2) for use with a surgical instrument ([0297]), wherein said replaceable staple cartridge comprises a proximal end 346 (figure 25, [0356], line 6); a distal end 347 (figure 25, [0346], line 6); a cartridge body 642 (figure 24, [0356], lines 4-5), comprising a deck surface 645 (figure 24, [0356], line 5); and a base (outer shell, [0359], lines 1-3); an elongate slot 343 (figure 25, [0356], line 7) extending from said proximal end toward said distal end ([0356], lines 7-8), wherein said elongate slot defines a longitudinal axis ([0356], lines 7-8); staple cavities 644 (figure 24, [0356], line 5) defined in said cartridge body; staple drivers 602, 603, 604 (figure 24, [0357] movably positioned in said staple cavities, wherein said staple drivers are movable upwardly from an unfired position to a fired position ([0357], lines 8-14); a firing member ([0300], lines 1-2, [0357], lines 8-14), wherein said firing member is configured to move 
With respect to claim 10, Shelton et al. disclose that the driver retention members 610 extend into said staple cavities 644 transverse to said longitudinal axis (figures 25 and 27, [0364], lines 8-10).  
With respect to claim 11, Shelton et al. disclose that each staple cavity 644 is defined by a proximal wall; a distal wall; a first sidewall 608 (figure 27, [0364], lines 8-10); and a second sidewall 608 (figure 27, [0364], lines 8-10).  See Annotated Figure A. 

    PNG
    media_image2.png
    571
    509
    media_image2.png
    Greyscale

With respect to claim 12, Shelton et al. disclose that each driver retention member 610 extends into a said staple cavity from said first sidewall 608 (figure 27, [0364], lines 8-10).
With respect to claim 13, Shelton et al. disclose that the firing member ([0300], lines 1-2, [0357], lines 8-14) exerts a first force ([0361], lines 17-22) on said staple drivers during a staple firing stroke to move said staple drivers from said unfired position toward said fired position.
With respect to claim 18, Shelton et al. disclose a surgical stapling instrument ([0297]), comprising an end effector ([0297], lines 1-2), comprising an anvil ([0297], lines 8-9); and a staple cartridge jaw ([0297], lines 2-4), wherein the anvil is movable with respect to the staple cartridge jaw; 
With respect to claim 19, Shelton et al. disclose that the driver retention members comprise windows (Annotated Figure A1) defined in the cartridge body.  Shelton et al. disclose windows in the deck surface 645 of the cartridge body 642.  Since the windows, deck surface, and driver retention members are all part of the cartridge body, the driver retention members are considered to comprise 
With respect to claim 20, Shelton et al. disclose that the driver retention members 610 comprise resilient tabs (figure 27, [0360], lines 1-19, [0362], lines 1-6).  Shelton et al. disclose that the driver retention members 610 are deformable or crushable, recover their shape, project or protrude from the cartridge body, and may be of any suitable shape, and thus the driver retention members 610 are considered to comprise resilient tabs. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al. in view of Scheib et al.
With respect to claims 6 and 16, Shelton et al. disclose a replaceable staple cartridge in accordance with claims 1 and 9, including an outer shell defining a bottom surface of the staple cartridge ([0359], lines 1-3).  
Shelton et al. fail to disclose driver retention members configured to retain said staple drivers in their fired position.  
Scheib et al. disclose a replaceable staple cartridge 10000 (figure 14, col. 17, lines 7-11; col. 54, lines 31-32) including driver retention members 10027 (figure 16) configured to retain said staple drivers 10040 in their fired position (col. 57, lines 40-44).  Scheib et al. disclose that the driver retention members 10027 extend underneath the cartridge and support and retain the staple drivers within the cartridge.  Since Scheib et al. disclose that the driver retention members 10027 remain connected to the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to replace the outer shell of the Shelton et al. cartridge with the driver retention members configured to retain said staple drivers in their fired position as taught by Scheib et al., to support and retain the staple drivers within the cartridge.        

Response to Arguments
Applicant’s arguments filed 24 January 2022 have been fully considered but they are not persuasive.
With respect to Applicant’s arguments regarding the objection to the drawings, Applicant argues that the entire invention need not be shown in a single drawing, but that at least one drawing must be provided to understand the subject matter.  
However, the drawings do not depict the combination of the driver retention members configured to retain staple drivers in their unfired position, and driver retention members configured to retain staple drivers in their fired position such that one of ordinary skill in the art would understand the claimed subject matter.  As noted by Applicant (Remarks, pp. 9-10), figures 23 and 24 depict driver retention members configured to retain staple drivers in their unfired position, and figure 35 depicts driver retention members configured to retain staple drivers in their fired position.  However, it is not clear how both driver retention members would be combined, since both driver retention members comprise an element or elements that is/are part of the staple driver itself.  Figures 23 and 24 depict driver retention members 10535’ configured to retain the staple drivers in their unfired position ([0288]); as shown in the figures and disclosed in [0288], the driver retention members 10535’ are 
With respect to the objection to the specification, Applicant’s arguments are persuasive, and this objection is hereby withdrawn. 
With respect to the objection to claim 3, Applicant’s arguments are persuasive, and this objection is hereby withdrawn.
With respect to the rejection of claims 1-2, 4-16, and 18-20 under 35 U.S.C. 112(a), Applicant’s arguments are persuasive, and this rejection is hereby withdrawn. 
Applicant’s arguments with respect to the rejection of claims 14-15 under 35 U.S.C. 112(a) have been fully considered but they are not persuasive.  Applicant argues that claim 14 has been amended to make it consistent with paragraph [0300].  However, [0300]) discloses that “a smaller force is required to move the staple drivers 11600 from their unfired position toward their fired position than the force required to move the staple drivers 11600 from their unfired position toward the base of the staple cartridge 11900”.  This appears to be the opposite (fired/unfired) of what is claimed in claim 14, and thus claim 14 is inconsistent with paragraph [0300].  Further, Applicant has not addressed the issue that movement of the staple drivers toward the base is not disclosed.  Movement of the staple drivers toward the base is not disclosed.  Further, a motivation force that moves a staple driver toward the base is not disclosed, and a person having ordinary skill in the art would not be able to make and use the 
	With respect Applicant’s arguments regarding the rejection of claim 1 under 35 U.S.C. 102(a)(1) over Scheib et al. (U.S. Patent No. 9,211,120), the Examiner notes that this rejection was withdrawn in the Office action dated 23 September 2021, and therefore Applicant’s arguments with respect to this rejection are moot.   
	With respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) over Shelton et al., Applicant argues that the crush ribs 610 provide a drag force to the staple drivers throughout the motion of the staple drivers, and thus do not release the staple drivers. 
Initially it is noted that claim 1 neither recites nor requires that the driver retention members release the staple drivers, as urged by Applicant.  Claim 1 recites driver retention members that “releasably prevent said staple drivers from moving upwardly”.  In any case, Shelton et al. disclose that the retention members 610 maintain the staple drivers in their predetermined starting positions ([0360]) via a friction fit in the absence of a firing force ([0364]), until the wedge sled under a firing force overcomes the friction fit to move the staple drivers and deploy the staples ([0361]).  Accordingly, since Shelton et al. disclose that the retention members maintain the drivers in the unfired position (preventing movement of the staple drivers) and then permit movement (release) of the drivers, then the driver retention members 610 are considered to releasably prevent the staple drivers from moving upwardly into their fired position.  In other words, the driver retention members prevent movement of the staple drivers, and then the prevention of movement is released.  Accordingly, the rejection of claim 1 under 35 U.S.C. 102(a)(1) over Shelton et al. is still deemed proper.  
	Applicant has provided no arguments with respect to claims 2, 4, 5, 7-13, and 18-20, and these rejections are still deemed proper.  
. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Allowable Subject Matter
Claims 3 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 3, the subject matter of claim 3 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 3 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“wherein said staple drivers comprise resilient tabs, wherein said driver retention members comprise windows defined in said cartridqe body, and wherein said resilient tabs are configured to be received by said windows to retain said staple drivers in their unfired position”.
The closest prior art to Shelton et al. discloses a replaceable staple cartridge for use with a surgical instrument including a cartridge body, a deck surface and base, staple cavities and staples, staple drivers, a wedge sled, and driver retention members 610 configured to retain said staple drivers in their unfired position, in which the driver retention members comprise windows defined in said cartridge body.  
wherein said driver retention members comprise windows defined in said cartridqe body, and wherein said resilient tabs are configured to be received by said windows to retain said staple drivers in their unfired position”.  The difference between the claimed subject matter and the Shelton et al. reference would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Shelton et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Shelton et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.    
Regarding independent claim 17: the subject matter of claim 17 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 17 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art: 
“wherein said driver retention members comprise resilient locking arms”. 
The closest prior art to Shelton et al. disclose a replaceable staple cartridge for use with a surgical instrument comprising a proximal end, a distal end, a cartridge body comprising a deck surface and a base, an elongate slot extending from the proximal end toward the distal end and defining a longitudinal axis, staple cavities, staple drivers 602, 603, 604 movably positioned in said staple cavities between an unfired position and a fired position, a firing member configured to move said staple drivers from said unfired position toward said fired position, and driver retention members 610 extending from 
The difference between the Shelton et al. reference and the claimed subject matter is that Shelton et al. does not disclose “wherein said driver retention members comprise resilient locking arms”.  The difference between the claimed subject matter and the Shelton et al. reference would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Shelton et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Shelton et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Linda J. Hodge/
Patent Examiner, Art Unit 3731

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        7 February 2022